MEMORANDUM **
Federal prisoner Seymon Lewis Jr. appeals pro se from the district court’s denial of his motion for return of property pursuant to Fed.R.Crim.P. 41(e). We have jurisdiction under 28 U.S.C. § 1291, review de novo, United States v. Marolf, 173 F.3d 1213, 1216 (9th Cir.1999), and affirm.1
Lewis contends that the federal government has effected a de facto forfeiture of the property seized from him upon his arrest by Portland, Oregon police in December 1998. Because the property is the subject of a judgment of civil forfeiture held by the state of Oregon, however, Lewis is not entitled to lawful possession of the property. Therefore, Lewis’s claim for return of property under Rule 41(e) was properly denied. Fed.R.Crim.P. 41(e); United States v.. Fitzen, 80 F.3d 387, 389 (9th Cir.1996) (concluding that denial of Rule 41(e) motion proper where the government demonstrates State forfeiture proceedings defeat a defendant’s entitlement to lawful possession of the property).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Lewis initially appealed both the denial of his Rule 41(e) motion for return of property and the denial of his 28 U.S.C. § 2255 petition for writ of habeas corpus. Both the district court and this court, however, have denied Lewis's request for a COA. Lewis has since filed a "motion for clarification,'' which we construe as supplemental briefing on the merits of his 28 U.S.C. § 2255 petition. We have reviewed all materials submitted and determine that the only issue properly on appeal is the district court's denial of the Rule 41(e) motion.